Citation Nr: 1039995	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to September 1993, 
March 2003 to February 2004 and from February 2005 to November 
2005. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The Veteran requested a hearing before the Board on his December 
2007 VA Form 9 substantive appeal; however, he withdrew the 
request in a January 2008 written communication.  

The Board remanded the Veteran's appeal in August 2009.  However, 
as there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Board last reviewed the case, it noted the Veteran's 
contentions that he currently suffers from bilateral hearing loss 
which he sustained in service due to excessive noise exposure, 
specifically, aircraft engine jets.  The Board acknowledged the 
Veteran's noise exposure in service, as well as his significant 
noise exposure post-service and current diagnosis of bilateral 
high frequency hearing loss. 

Pursuant to the Board's remand, a VA examination was conducted in 
November 2009, resulting in a diagnosis of bilateral 
sensorineural hearing loss, as the Veteran's speech recognition 
scores were 84 percent in the right ear and 76 percent in the 
left ear.  The examiner noted that the Veteran had pre-existing 
high frequency hearing loss at enlistment and there was no 
aggravation during service.  

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2010).  The threshold for normal hearing is 
between 0 and 20 decibels and higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).  

The report of an April 1986 enlistment examination included an 
auditory threshold of 35 decibels in the left ear at 4000 Hz; the 
examination did not include a pertinent diagnosis and there was 
no notation on the Veteran's physical profile.  That finding 
would show some degree of impaired hearing in the left ear, but 
would not meet the criteria for VA compensation purposes.  

For purposes of service connection, every veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  To rebut the presumption of sound condition, 
VA must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service, and (2) that the 
disease or injury was not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury 
increased in severity during service before VA meets both of 
these burdens.  See VAOPGCPREC 3-2003.

The examination conducted on remand did not adequately address 
the question of aggravation, which must be addressed with 
consideration of the Veteran's three different periods of active 
duty service.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007). 

As there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall, 11 Vet. 
App. at 268.  On remand, the requested medical opinion must be 
obtained and the AMC/RO should ensure that all requested 
development has been undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
referred to the examiner who performed the 
November 2009 VA examination for further 
review and comment.  If that examiner is 
unavailable, the Veteran's claims file should 
be referred to another appropriate examiner 
for review and comment.

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
hearing disability that existed prior to his 
entry onto active duty for three different 
periods:  June 1986, March 2004 and February 
2005?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting hearing disability 
disorder was not aggravated by the particular 
period of service or that any increase in 
disability was due to the natural progression 
of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not that the 
Veteran's bilateral hearing loss disability 
had its onset in service?

   A rationale for all opinions expressed should 
be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations including any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


